IS/-/5*
                               ELECTRONIC RECORD                                 \%2mlS

COA#       02-13-00573-CR                        OFFENSE:        OTHER CRIMINAL


           Broderick Lamond Gamble v. The
STYLE:     state of Texas                        COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    County Criminal Court No. 5


DATE: 01/15/15                   Publish: NO     TC CASE #:      1289513




                          IN THE COURT OF CRIMINAL APPEALS


         Broderick Lamond Gamble v. The
STYLE:   State of Texas                               CCA#:

     APPELLANT1^                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Ke'ft/jzp                                    JUDGE:

DATE:      Oyleil^Otr                                 SIGNED:                         PC:

JUDGE:           fM UuUstr^                           PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD